Exhibit 10.1
FORM ECNA
AMENDED AND RESTATED
EMPLOYMENT CONTINUATION AND
NONCOMPETITION AGREEMENT
          THIS AGREEMENT between [subsidiary corporation], a [state] corporation
(the “Company”), NATIONAL FUEL GAS COMPANY, a New Jersey corporation
(“National”), and                      (the “Executive”), dated as of the      
day of                     ,      , and amended and restated as of the       day
of                     ,      .
W I T N E S S E T H :
          WHEREAS, the Company and National wish to attract and retain
well-qualified executive and key personnel and to assure continuity of
management, which will be essential to its ability to evaluate and respond to
any actual or threatened Change in Control (as defined below) in the best
interests of shareholders;
          WHEREAS, the Executive is a valuable employee of the Company, an
integral part of its management team and a key participant in the decision
making process relative to short-term and long-term planning and policy for the
Company;
          WHEREAS, the Company and National understand that any actual or
threatened Change in Control will present significant concerns for the Executive
with respect to his financial and job security;
          WHEREAS, the Company and National wish to encourage the Executive to
continue his career and services with the Company for the period during and
after an actual or threatened Change in Control and to assure to the Company the
Executive’s services during the period in which such a Change in Control is
threatened, and to provide the Executive certain financial assurances to enable
the Executive to perform the responsibilities of his position without undue
distraction and to exercise his judgment without bias due to his personal
circumstances; and
          WHEREAS, the Board of Directors of National has determined that it
would be in the best interests of National and its shareholders to assure
continuity in the management of National in the event of a Change in Control by
entering into an employment continuation and noncompete agreement with
Executive;
          WHEREAS, to achieve these objectives, the Company, National and the
Executive desire to enter into an agreement providing the Company and the
Executive with certain rights and obligations upon the occurrence of a Change in
Control or Potential Change in Control (as defined in Section 2).

1



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, it is hereby agreed by and between the Company, National and
the Executive as follows:
          1. Operation of Agreement. (a) Effective Date. The effective date of
this Agreement shall be the date on which a Change in Control occurs (the
“Effective Date”), provided that, except as provided in Section 1(b), if the
Executive is not employed by the Company, National or any of their subsidiaries
on the Effective Date, this Agreement shall be void and without effect.
          (b) Termination of Employment Following a Potential Change in Control.
Notwithstanding Section 1(a), if (i) the Executive’s employment is terminated by
the Company Without Cause (as defined in Section 6(c)) after the occurrence of a
Potential Change in Control and prior to the occurrence of a Change in Control
and (ii) a Change in Control, which also constitutes a “change in control event”
for purposes of Section 409A of the Code, occurs within two years of such
termination, the Executive shall be deemed, solely for purposes of determining
his rights under this Agreement, to have remained employed until the date such
Change in Control occurs and to have been terminated by the Company without
Cause immediately after the Change in Control. For this purpose, a Change in
Control shall also be a change of control event for purposes of Section 409A of
the Code if it is a change in the ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, as such terms are defined in Treas. Reg. § 1.409A-3(i)(5) (or any
successor provision).
          2. Definitions. (a) Change in Control. For the purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred if any of the
following have occurred:
          (i) either (a) the Company or National shall receive a report on
Schedule 13D, or an amendment to such a report, filed with the Securities and
Exchange Commission pursuant to Section 13(d) of the Securities Exchange Act of
1934 (the “1934 Act”) disclosing that any person (as such term is used in
Section 13(d) of the 1934 Act) (“Person”), is the beneficial owner, directly or
indirectly, of twenty (20) percent or more of the outstanding stock of National
or (b) the Company or National has actual knowledge of facts which would require
any Person to file such a report on Schedule 13D, or to make an amendment to
such a report, with the SEC (or would be required to file such a report or
amendment upon the lapse of the applicable period of time specified in Section
13(d) of the 1934 Act) disclosing that such Person is the beneficial owner,
directly or indirectly, of twenty (20) percent or more of the outstanding stock
of National;
          (ii) purchase by any Person, other than National or a wholly-owned
subsidiary of National or an employee benefit plan sponsored or maintained by
National or a wholly-owned subsidiary of National, of shares pursuant to a
tender or exchange offer to acquire any stock of

2



--------------------------------------------------------------------------------



 



National (or securities convertible into stock) for cash, securities or any
other consideration provided that, after consummation of the offer, such Person
is the beneficial owner (as defined in Rule 13d-3 under the 1934 Act), directly
or indirectly, of twenty (20) percent or more of the outstanding stock of
National (calculated as provided in paragraph (d) of Rule 13d-3 under the 1934
Act in the case of rights to acquire stock);
          (iii) approval by the shareholders of National of (a) any
consolidation or merger of National in which National is not the continuing or
surviving corporation or pursuant to which shares of stock of National would be
converted into cash, securities or other property, other than a consolidation or
merger of National in which holders of its stock immediately prior to the
consolidation or merger have substantially the same proportionate ownership of
common stock of the surviving corporation immediately after the consolidation or
merger as immediately before, or (b) any consolidation or merger in which
National is the continuing or surviving corporation but in which the common
shareholders of National immediately prior to the consolidation or merger do not
hold at least a majority of the outstanding common stock of the continuing or
surviving corporation (except where such holders of common stock hold at least a
majority of the common stock of the corporation which owns all of the common
stock of National), or (c) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of National; or
          (iv) a change in the majority of the members of the Board of Directors
of National (the “Board”) within a 24-month period unless the election or
nomination for election by National’s shareholders of each new director was
approved by the vote of at least two-thirds of the directors then still in
office who were in office at the beginning of the 24-month period.
          (b) Potential Change in Control. For the purposes of this Agreement, a
Potential Change in Control shall be deemed to have occurred if:
          (i) a Person commences a tender offer (with adequate financing) for
securities representing at least twenty (20) percent of the outstanding stock of
National (calculated as provided in paragraph (d) of Rule 13d-3 under the 1934
Act in the case of rights to acquire stock);
          (ii) National enters into an agreement the consummation of which would
constitute a Change in Control;
          (iii) proxies for the election of directors of National are solicited
by anyone other than National; or
          (iv) any other event occurs which is deemed to be a Potential Change
in Control by the Board.

3



--------------------------------------------------------------------------------



 



          3. Employment Period. Subject to Section 6 of this Agreement, the
Company agrees to continue the Executive in its employ, and the Executive agrees
to remain in the employ of the Company, for the period (the “Employment Period”)
commencing on the Effective Date and ending on the earlier to occur of (i) the
third anniversary of the Effective Date and (ii) the date on which the Executive
attains age 65.
          4. Position and Duties. During the Employment Period, the Executive’s
position (including titles), authority and responsibilities shall be at least
commensurate with those held, exercised and assigned immediately prior to the
Effective Date. It is understood that, for purposes of this Agreement, such
position, authority and responsibilities shall not be regarded as not
commensurate merely by virtue of the fact that a successor shall have acquired
all or substantially all of the business and/or assets of the Company as
contemplated by Section 12(b) of this Agreement. The Executive’s services shall
be performed in the United States and within 30 miles of the location where the
Executive was employed immediately preceding the Effective Date.
          5. Compensation. (a) Base Salary. During the Employment Period, the
Executive shall receive a base salary at a monthly rate at least equal to the
monthly salary paid to the Executive by the Company and any of its affiliated
companies immediately prior to the Effective Date. The base salary shall be
reviewed at least once each year after the Effective Date, and shall be
increased annually at a rate at least equal to the greater of (i) the average
percentage increase for the same period in the compensation of salaried
employees of National and its subsidiaries who are not executives and (ii) the
percentage increase in the national Consumer Price Index for the last completed
calendar year. The Executive’s base salary, as it shall be increased from time
to time, shall hereafter be referred to as “Base Salary”. Neither the Base
Salary nor any increase in Base Salary after the Effective Date shall serve to
limit or reduce any other obligation of the Company hereunder.
          (b) Annual Bonus. During the Employment Period, in addition to the
Base Salary, for each fiscal year of the Company ending during the Employment
Period, the Executive shall be afforded the opportunity to receive an annual
bonus on terms and conditions no less favorable to the Executive (taking into
account reasonable changes in the Company’s goals and objectives) than the
annual bonus opportunity that had been made available to the Executive for the
fiscal year ended immediately prior to the Effective Date (the “Annual Bonus
Opportunity”). Any amount payable in respect of the Annual Bonus Opportunity
shall be paid as soon as practicable following the year for which the amount (or
prorated portion) is earned or awarded, unless electively deferred by the
Executive pursuant to any deferral programs or arrangements that the Company may
make available to the Executive.
          (c) Long-term Incentive Compensation Programs. During the Employment
Period, the Executive shall participate in all long-term incentive compensation
programs for key executives at a level that is

4



--------------------------------------------------------------------------------



 



commensurate with the Executive’s participation in such plans immediately prior
to the Effective Date, or, if more favorable to the Executive, at the level made
available to the Executive or other similarly situated officers at any time
thereafter.
          (d) Benefit Plans. During the Employment Period, the Executive (and,
to the extent applicable, his dependents) shall be entitled to participate in or
be covered under all pension, retirement, deferred compensation, savings,
medical, dental, health, disability, group life, accidental death and travel
accident insurance plans and programs of the Company and its affiliated
companies at a level that is commensurate with the Executive’s participation in
such plans immediately prior to the Effective Date, or, if more favorable to the
Executive, at the level made available to the Executive or other similarly
situated officers at any time thereafter.
          (e) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the policies and procedures of the Company as
in effect immediately prior to the Effective Date. Notwithstanding the
foregoing, the Company may apply the policies and procedures in effect after the
Effective Date to the Executive, if such policies and procedures are not less
favorable to the Executive than those in effect immediately prior to the
Effective Date.
          (f) Vacation and Fringe Benefits. During the Employment Period, the
Executive shall be entitled to paid vacation and fringe benefits at a level that
is commensurate with the paid vacation and fringe benefits available to the
Executive immediately prior to the Effective Date, or, if more favorable to the
Executive, at the level made available from time to time to the Executive or
other similarly situated officers at any time thereafter.
          (g) Indemnification. During and after the Employment Period, National
and the Company shall indemnify the Executive and hold the Executive harmless
from and against any claim, loss or cause of action arising from or out of the
Executive’s performance as an officer, director or employee of National or the
Company or any of their subsidiaries or in any other capacity, including any
fiduciary capacity, in which the Executive serves at the request of National or
the Company to the maximum extent permitted by applicable law and the Company’s
Certificate of Incorporation and By-Laws (the “Governing Documents”), provided
that in no event shall the protection afforded to the Executive hereunder be
less than that afforded under the Governing Documents as in effect immediately
prior to the Effective Date.
          6. Termination. (a) Death, Disability or Retirement. Subject to the
provisions of Section 1 hereof, this Agreement shall terminate automatically
upon the Executive’s death, termination due to “Disability” (as defined below)
or voluntary retirement under any of the Company’s retirement plans as in effect
from time to time. For purposes of this Agreement, Disability shall mean the
Executive’s

5



--------------------------------------------------------------------------------



 



inability to perform the duties of his position, as determined in accordance
with the policies and procedures applicable with respect to the Company’s
long-term disability plan, as in effect immediately prior to the Effective Date.
          (b) Voluntary Termination. Notwithstanding anything in this Agreement
to the contrary, following a Change in Control the Executive may, upon not less
than 30 days’ written notice to the Company, voluntarily terminate employment
for any reason (including early retirement under the terms of any of the
Company’s retirement plans as in effect from time to time), provided that any
termination by the Executive pursuant to Section 6(d) on account of Good Reason
(as defined therein) shall not be treated as a voluntary termination under this
Section 6(b).
          (c) Cause. The Company may terminate the Executive’s employment for
Cause. For purposes of this Agreement, “Cause” means the Executive’s gross
misconduct, fraud or dishonesty, which has resulted or is likely to result in
material economic damage to the Company or National, as determined in good faith
by a vote of at least two-thirds of the non-employee directors of National at a
meeting of the Board at which the Executive is provided an opportunity to be
heard (with representation by counsel of his choosing, should he so desire).
          (d) Good Reason. Following the occurrence of a Change in Control, the
Executive may terminate his employment for Good Reason. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following, without
the express written consent of the Executive, after the occurrence of a Change
in Control:
(i) a material diminution in (A) the Executive’s authority, duties, or
responsibilities, (B) the Executive’s base compensation or (C) the budget over
which the Executive retains authority;
(ii) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the board of directors of a corporation; or
(iii) the Company’s requiring the Executive to be based at any office or
location outside of the United States and/or more than 30 miles from that
location at which he performed his services specified under the provisions of
Section 4 immediately prior to the Change in Control, except for travel
reasonably required in the performance of the Executive’s responsibilities; or
(iv) any other action or inaction that constitutes a material breach by the
Company of this Agreement;
provided, however, that to constitute Good Reason the Company shall have a
period of 30 days to cure any acts which would

6



--------------------------------------------------------------------------------



 



otherwise give Executive the right to terminate his employment for Good Reason.
Such 30-day period shall commence as of the date of receipt by the Company of
the Notice of Termination.
In no event shall the mere occurrence of a Change in Control, absent any further
impact on the Executive, be deemed to constitute Good Reason. In the event that
the Executive shall in good faith give a Notice of Termination for Good Reason
and it shall thereafter be determined that Good Reason did not exist, the
Executive shall, unless the Company and the Executive shall otherwise mutually
agree, return to employment with the Company within 5 business days of such
decision, without any impairment or other limitation of his rights hereunder,
except that he shall not be paid his base salary for any period he did not
perform services and his annual bonus opportunity for such year may be reduced
to reflect his period of absence.
          (e) Notice of Termination. Any termination by the Company for Cause or
by the Executive for Good Reason shall be communicated by Notice of Termination
given in accordance with Section 13(e). For purposes of this Agreement, a
“Notice of Termination” means a written notice given, in the case of a
termination for Cause, within 30 business days of the Company’s having actual
knowledge of the events giving rise to such termination, and in the case of a
termination for Good Reason, within 90 days of the Executive’s having actual
knowledge of the events giving rise to such termination, and which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) specifies the date the Executive’s employment shall
terminate (which date shall be not less than 30 nor more than 60 days after the
giving of such notice). The failure by the Executive to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing his rights
hereunder.
          (f) Date of Termination. For the purpose of this Agreement, the term
“Date of Termination” means (i) in the case of a termination for which a Notice
of Termination is required, the date of receipt of such Notice of Termination
or, if later, the date specified therein, as the case may be, and (ii) in all
other cases, the actual date on which the Executive’s employment terminates
during the Employment Period. For the avoidance of doubt, if the Executive
ceases to be an employee but continues to provide services to the Company or any
of its affiliates following his Date of Termination, or is reasonably expected
(at such Date of Termination) to provide such services within 12 months of such
Date of Termination, the term Date of Termination (or termination of employment
or any other similar terms used in this Agreement) shall be deemed to refer to
the date at which the Executive incurs a “separation from service” from the
Company within the meaning of Section 409A of the Code and the regulations
promulgated thereunder. This means that rather than being entitled to receive
any payments or benefits

7



--------------------------------------------------------------------------------



 



hereunder upon, or at a specified time following, the Date of Termination (or
termination of employment or any other similar terms used in the Agreement),
such a continuing Executive shall be entitled to receive such payments or
benefits upon, or at a specified time following, such a separation from service.
          7. Obligations of the Company upon Termination. (a) Death or
Disability. If the Executive’s employment is terminated during the Employment
Period by reason of the Executive’s death or Disability, this Agreement shall
terminate without further obligations to the Executive or the Executive’s legal
representatives under this Agreement other than those obligations accrued
hereunder at the Date of Termination, and the Company shall pay to the Executive
(or his beneficiary or estate) (i) the Executive’s full Base Salary through the
Date of Termination (the “Earned Salary”), (ii) any vested amounts or benefits
owing to the Executive under the Company’s otherwise applicable employee benefit
plans and programs, including any compensation previously deferred by the
Executive (together with any accrued earnings thereon) and not yet paid by the
Company and any amounts payable pursuant any individual agreement with Executive
(the “Accrued Obligations”), and (iii) any other benefits payable due to the
Executive’s death or Disability under the Company’s plans, policies or programs
(the “Additional Benefits”).
          Any Earned Salary shall be paid in cash in a single lump sum as soon
as practicable, but in no event more than 15 days (or at such earlier date
required by law), following the Date of Termination. Accrued Obligations and
Additional Benefits shall be paid in accordance with the terms of the applicable
plan, program or arrangement.
          (b) Cause and Voluntary Termination. If, during the Employment Period,
the Executive’s employment shall be terminated for Cause or voluntarily
terminated by the Executive (other than on account of Good Reason following a
Change in Control), the Company shall pay the Executive (i) the Earned Salary in
cash in a single lump sum as soon as practicable, but in no event more than 10
days, following the Date of Termination, and (ii) the Accrued Obligations in
accordance with the terms of the applicable plan, program or arrangement.
          (c) Termination by the Company other than for Cause and Termination by
the Executive for Good Reason. Subject to Section 7(f) below, if, during the
Employment Period, the Company terminates the Executive’s employment other than
for Cause, or the Executive terminates his employment for Good Reason, the
Company shall pay to the Executive the following amounts:
     (i) Severance Benefits. The Executive shall be paid the following:
(A) the Executive’s Earned Salary;
(B) a cash amount (the “Severance Amount”) equal to

8



--------------------------------------------------------------------------------



 



(1) 1.99; times
(2) the sum of
(i) the Executive’s annual Base Salary; and
(ii) the average of the annual at risk compensation incentive program bonuses or
other bonuses (excluding sign-on bonuses) payable to the Executive (including,
for the purposes of this calculation, any amount of such bonuses paid in the
form of restricted stock (in lieu of cash), to be valued at the date of grant)
for the two fiscal years of the Company ending immediately prior to the
Effective Date (the “Average Bonus”); and
          (C) the Accrued Obligations.
The Earned Salary and Severance Amount shall be paid in cash in a single lump
sum as soon as practicable, but in no event more than 10 days (or at such
earlier date required by law), following the Date of Termination; provided
however that if the date payment would otherwise be due hereunder is after
September 30, payment of the Severance Amount shall be paid on the first
business day in the following January. Accrued Obligations shall be paid in
accordance with the terms of the applicable plan, program or arrangement.
          (ii) Continuation of Welfare Benefits. If, during the Employment
Period, the Company terminates the Executive’s employment other than for Cause,
or following a Change in Control the Executive terminates his employment for
Good Reason, the Executive (and, to the extent applicable, his dependents) shall
be entitled, after the Date of Termination until the earlier of (1) the eighteen
month anniversary of the Date of Termination (the “End Date”) and (2) the date
the Executive becomes eligible for comparable benefits under a similar plan,
policy or program of a subsequent employer, to continue participation in all of
the Company’s employee and executive welfare and fringe benefit plans, excluding
further vacation pay (the “Benefit Plans”). To the extent any such benefits
cannot be provided under the terms of the applicable plan, policy or program,
the Company shall provide a comparable benefit under another plan or from the
Company’s general assets. The Executive’s participation in the Benefit Plans
will be on the same terms and conditions that would have applied had the
Executive continued to be employed by the Company through the End Date.
          (iii) Qualification for Early Retirement. If the Executive is at least
age 52 at his Date of Termination, the Executive shall be deemed to have earned,
and to have become vested in, the retirement benefits (including, without
limitation, any early retirement subsidy or supplement, retiree life coverage or
retiree medical benefits) that would have been payable or made available to the
Executive under any employee benefit plan sponsored or maintained by the Company
or any of its subsidiaries for which the Executive was eligible at the Date of
Termination had he continued in service for three additional years

9



--------------------------------------------------------------------------------



 



after the Date of Termination. The purpose and intent of this provision is to
provide the Executive with vesting and to bridge any gap of three or fewer years
of service to qualify for any additional benefits available for an early retiree
(such as the benefits under the Executive Retirement Plan (“ERP”) or the
benefits available under the Retirement Plan (“RP”) including the so-called Rule
of 90), and not to increase the service taken into account for purpose of
determining the amount of benefits payable to the Executive beyond his actual
period of service through the Date of Termination.
          The operation of this provision is illustrated by the following
examples:
          Example 1: Assume that, at the Executive’s Date of Termination, the
Executive is exactly 53 years old, and has exactly 4 years of service for
purposes of the ERP. Assume further that the relevant RP and ERP provisions have
not changed since the date of the execution of this Agreement. The Executive
would receive a benefit (in the form of a single life annuity) under the RP and
ERP in the aggregate in the form of a benefit beginning at age 56, equal to 4/5
times what he would otherwise have received under a combination of those plans
beginning at age 56. (Or, he could elect commencement of benefits at age 55 in
reduced amounts per the terms of the relevant plans.) Five is used in the
denominator because the current ERP vesting policy is attainment of age 55 and
at least 5 years of service.
          Example 2: The assumptions are the same as in example 1, except that
the Executive has exactly 32 years of service (instead of 4). By reason of the
additional credit provided under this Agreement, the Executive would receive a
benefit calculated as though payable under the RP (in the form of a single life
annuity), under the RP’s “Rule of 90,” that would begin at age 55-1/2 and would
equal [(53 + 32)/90] times what he would otherwise have received under the RP
under the Rule of 90 beginning at age 55-1/2 (the earliest date at which he
otherwise could have retired and commenced receiving benefits determined under
the Rule of 90).
          In both examples, (i) any portion of the incremental benefit that
could not be paid under the RP will be paid from the ERP or the Company’s
general assets, (ii) final average salaries would be determined under those
plans as of the Executive’s Date of Termination and (iii) the Executive would be
entitled to elect forms of benefit other than the single life annuity.
          Other fact patterns, and examples respecting other post-retirement
benefits, would use similar principles, but might use different math. For
example, the current provisions concerning an executive’s vesting in early
retirement benefits under the RP, and concerning retiree medical benefit
vesting, have years of service requirements in excess of five years.
          (d) Discharge of the Company’s Obligations. Except as expressly
provided in the last sentence of this Section 7(d), the

10



--------------------------------------------------------------------------------



 



amounts payable to the Executive pursuant to this Section 7 (whether or not
reduced pursuant to Section 7(e)) following termination of his employment shall
be in full and complete satisfaction of the Executive’s rights under this
Agreement and any other claims he may have in respect of his employment by the
Company or any of its subsidiaries. Such amounts shall constitute liquidated
damages with respect to any and all such rights and claims and, upon the
Executive’s receipt of such amounts, the Company shall be released and
discharged from any and all liability to the Executive in connection with this
Agreement or otherwise in connection with the Executive’s employment with the
Company and its subsidiaries. Nothing in this Section 7(d) shall be construed to
release the Company from its commitment to indemnify the Executive and hold the
Executive harmless from and against any claim, loss or cause of action arising
from or out
of the Executive’s performance as an officer, director or employee of the
Company or any of its subsidiaries or in any other capacity, including any
fiduciary capacity, in which the Executive served at the request of the Company
to the maximum extent permitted by applicable law and the Governing Documents.
          (e) Limit on Payments by the Company.
     (i) Application of Section 7(e). In the event that any amount or benefit
paid or distributed to the Executive pursuant to this Agreement, taken together
with any amounts or benefits otherwise paid or distributed to the Executive by
the Company or any affiliated company (collectively, the “Covered Payments”),
would be an “excess parachute payment” as defined in Section 280G of the Code
and would thereby subject the Executive to the tax (the “Excise Tax”) imposed
under Section 4999 of the Code (or any similar tax that may hereafter be
imposed), the provisions of this Section 7(e) shall apply to determine the
amounts payable to the Executive pursuant to this Agreement.
     (ii) Calculation of Benefits. Immediately following delivery of any Notice
of Termination, the Company shall notify the Executive of the aggregate present
value of all termination benefits to which he would be entitled under this
Agreement and any other plan, program or arrangement as of the projected Date of
Termination, together with the projected maximum payments, determined as of such
projected Date of Termination that could be paid without the Executive being
subject to the Excise Tax.
     (iii) Imposition of Payment Cap. If
     (x) the aggregate value of all compensation payments or benefits to be paid
or provided to the Executive under this Agreement and any other plan, agreement
or arrangement with the Company exceeds the amount which can be paid to the
Executive without the Executive incurring an Excise Tax, and

11



--------------------------------------------------------------------------------



 



     (y) the net-after tax amount (taking into account all applicable taxes
payable by the Executive, including any Excise Tax) that the Executive would
receive if the limitation contained in this Section 7(e)(iii) were not imposed
does not exceed the net-after tax benefit the Executive would receive if such
limitation were imposed by more than $25,000, then the amounts payable to the
Executive under this Section 7 shall be reduced (but not below zero) to the
maximum amount which may be paid hereunder without the Executive becoming
subject to such an Excise Tax (such reduced payments to be referred to as the
“Payment Cap”). In the event that the Executive receives reduced payments and
benefits hereunder, such payments and benefits shall be reduced in connection
with the application of the Payment Cap in the following manner: first the
Executive’s Severance Amount shall be reduced, followed by, to the extent
necessary and in order, the continuation of welfare benefits, any early
retirement benefits the Executive becomes vested in under the Agreement, the
Average Bonus and finally the Accrued Obligations.
     (iv) Application of Section 280G. For purposes of determining whether any
of the Covered Payments will be subject to the Excise Tax and the amount of such
Excise Tax,
     (A) such Covered Payments will be treated as “parachute payments” within
the meaning of Section 280G of the Code, and all “parachute payments” in excess
of the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Company’s independent certified public
accountants appointed prior to the Effective Date or tax counsel selected by
such Accountants (the “Accountants”), the Company as a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the portion of the “base amount” allocable to such
Covered Payments, or such “parachute payments” are otherwise not subject to such
Excise Tax, and
     (B) the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G of the Code.
     (v) Applicable Tax Rates. For purposes of determining whether the Executive
would receive a greater net after-tax benefit were the amounts payable under
this Agreement reduced in accordance with Paragraph 7(e)(iii), the Executive
shall be deemed to pay:

12



--------------------------------------------------------------------------------



 



(A) Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the first amounts are to be paid
hereunder, and
(B) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for such calendar year, net of the maximum reduction
in Federal incomes taxes which could be obtained from the deduction of such
state or local taxes if paid in such year;
provided, however, that the Executive may request that such determination be
made based on his individual tax circumstances, which shall govern such
determination so long as the Executive provides to the Accountants such
information and documents as the Accountants shall reasonably request to
determine such individual circumstances.
          (vi) Adjustments in Respect of the Payment Cap. If the Executive
receives reduced payments and benefits under this Section 7(e) (or this Section
7(e) is determined not to be applicable to the Executive because the Accountants
conclude that the Executive is not subject to any Excise Tax) and it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding (a “Final Determination”) that, notwithstanding the good
faith of the Executive and the Company in applying the terms of this Agreement,
the aggregate “parachute payments” within the meaning of Section 280G of the
Code paid to the Executive or for his benefit are in an amount that would result
in the Executive being subject an Excise Tax, then the amount equal to such
excess parachute payments shall be deemed for all purposes to be a loan to the
Executive made on the date of receipt of such excess payments, which the
Executive shall have an obligation to repay to the Company on demand, together
with interest on such amount at the applicable Federal rate (as defined in
Section 1274(d) of the Code) from the date of the payment hereunder to the date
of repayment by the Executive. If this Section 7(e) is not applied to reduce the
Executive’s entitlement under this Section 7 because the Accountants determine
that the Executive would not receive a greater net-after tax benefit by applying
this Section 7(e) and it is established pursuant to a Final Determination that,
notwithstanding the good faith of the Executive and the Company in applying the
terms of this Agreement, the Executive would have received a greater net after
tax benefit by subjecting his payments and benefits hereunder to the Payment
Cap, then the aggregate “parachute payments” paid to the Executive or for his
benefit in excess of the Payment Cap shall be deemed for all purposes a loan to
the Executive made on the date of receipt of such excess payments, which the
Executive shall have an obligation to repay to the Company on demand, together
with interest on such amount at the applicable Federal rate (as defined in
Section 1274(d) of the Code) from the date of the payment hereunder to the date
of repayment by the Executive. If the Executive receives reduced payments and
benefits by reason of this Section 7(e) and it is established pursuant to a
Final Determination that the Executive could have received a greater amount
without exceeding the Payment Cap, then the Company shall promptly

13



--------------------------------------------------------------------------------



 



thereafter pay the Executive the aggregate additional amount which could have
been paid without exceeding the Payment Cap, together with interest on such
amount at the applicable Federal rate (as defined in Section 1274(d) of the
Code) from the original payment due date to the date of actual payment by the
Company.
          (f) If Termination of Employment Occurs After the Executive Has
Reached Age 62. Notwithstanding anything else to the contrary contained in this
Section 7, if the Executive’s employment with the Company terminates at any time
during the 3 year period ending on the first day of the month following the
Executive’s sixty-fifth birthday (the “Normal Retirement Date”), and the
Executive would be entitled to receive severance benefits under paragraphs 7(c),
then (i) the multiplier in paragraph 7(c)(i)(B) shall not be 1.99, but shall be
a number equal to 1.99 times (x/1095), where x equals the number of days
remaining until the Executive’s Normal Retirement Date, and (ii) the End Date
described in Section 7(c)(ii) shall not be the third anniversary of the Date of
Termination, but shall be the Executive’s Normal Retirement Date.
          8. Non-exclusivity of Rights. Except as expressly provided herein,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its affiliated companies and for which the
Executive may qualify, nor shall anything herein limit or otherwise prejudice
such rights as the Executive may have under any other agreements with the
Company or any of its affiliated companies, including employment agreements or
stock option agreements. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan or program of the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan or program.
          9. No Offset. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others whether by reason of the subsequent
employment of the Executive or otherwise.
          10. Non-Competition and Non-Solicitation. (a) Noncompete. Unless the
Executive otherwise elects by written notice to the Company prior to his Date of
Termination (or in the case of a Company initiated termination, within 5
business days of receipt of a Notice of Termination, if such period extends
beyond the Date of Termination) not to be bound by the provisions of this
Section 10(a), during the one year period following the Executive’s Date of
Termination for any reason (the “Restriction Period”), Executive shall not,
directly or indirectly, engage in, become employed by, serve as an agent or
consultant to, or become a partner, principal or stockholder (other than a
holder of less than 1% of the outstanding voting shares of any

14



--------------------------------------------------------------------------------



 



publicly held company) of any business or entity that is engaged in any activity
which is competitive with the business of the Company, National and their
respective subsidiaries or affiliates in any geographic area in which the
Company, National and/or any of their respective subsidiaries or affiliates is
engaged in such competitive business.
          (b) Non-Solicitation of Employees. Regardless of whether the Executive
has elected to be bound by Section 10(a), during the Restriction Period, the
Executive shall not, directly or indirectly, for his own account or for the
account of any other person or entity with which he is or shall become
associated in any capacity, solicit for employment, employ or otherwise
interfere with the relationship of Employer with any person who at any time
during the six months preceding such solicitation, employment or interference is
or was employed by or otherwise engaged to perform services for Employer other
than any such solicitation or employment during the Executive’s employment with
Employer on behalf of Employer.
          (c) Confidential Information. Regardless of whether the Executive has
elected to be bound by Section 10(a), the Executive shall hold in a fiduciary
capacity for the benefit of National and the Company all secret or confidential
information, knowledge or data relating to National, the Company or any of their
affiliated companies, and their respective businesses, (i) obtained by the
Executive during his employment by the Company or any of its affiliated
companies and (ii) not otherwise public knowledge (other than by reason of an
unauthorized act by the Executive). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company, unless compelled pursuant to an order of a court or
other body having jurisdiction over such matter, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.
          (d) Non-disparagement. Regardless of whether the Executive has elected
to be bound by Section 10(a), the Executive shall not publicly or privately
disparage National or the Company, or any of their subsidiaries or affiliates,
including any aspect of their respective business, products, employees,
management or Board of Directors, in any manner which could adversely effect the
business of National, the Company or such subsidiaries or affiliates.
Furthermore, the Executive shall not, directly or indirectly, take any action or
fail to take any action with the purpose of interfering with, damaging or
disrupting the assets or business operations or affairs of National or the
Company or any of their respective subsidiaries or affiliates.
          National and the Company shall not publicly or privately disparage the
Executive, either personally or professionally. Nothing in this paragraph shall
be construed to prevent any officer of National or the Company from discussing
the Executive’s performance internally in the ordinary course of business.

15



--------------------------------------------------------------------------------



 



          (e) Company Property. Except as expressly provided herein, promptly
following the Executive’s termination of employment, the Executive shall return
to the Company all property of National and the Company and all copies thereof
in the Executive’s possession or under his control.
          (f) Additional Payment. Unless the Executive has elected not to be
bound by Section 10(a), the Company shall make an additional lump sum payment to
the Executive within 30 days following the Executive’s Date of Termination equal
to one times the sum of (i) the Executive’s annual Base Salary and (ii) the
Executive’s Average Bonus as compensation for the covenant contained in Section
10(a).
          11. Injunctive Relief and Other Remedies with Respect to Covenants.
The Executive acknowledges and agrees that the covenants and obligations of the
Executive set forth in Section 10 relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants and
obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Executive agrees that the
Company shall be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) restraining the
Executive from committing any violation of the covenants and obligations
contained in Section 10 These remedies are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity. In no event
shall an asserted violation of the provisions of Section 10 constitute a basis
for deferring or withholding any amounts otherwise payable to the Executive
under this Agreement.
          12. Successors. (a) This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors. The Company shall require any successor to all
or substantially all of the business and/or assets of the Company, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.
          (c) In the event the Executive ceases to be employed by the Company as
a result of the transfer of the Executive’s employment to National or to another
wholly owned subsidiary of National, for purposes of this Agreement, National or
such other subsidiary, as the case may be, will automatically be deemed to be
the Company from and after the date of such transfer and shall have the same
rights, duties and obligations hereunder as the Company had immediately prior to
such transfer.

16



--------------------------------------------------------------------------------



 



          13. Miscellaneous. (a) Applicable Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
applied without reference to principles of conflict of laws.
          (b) Arbitration. Except to the extent provided in Section 11, in the
event that any dispute, controversy or claim arises between the Company or
National and the Executive with respect to the subject matter of this Agreement
and the enforcement of rights hereunder, such dispute, controversy or claim
shall be resolved by binding arbitration before a panel of three arbitrators
selected in accordance with the American Arbitration Association (the “AAA”).
The arbitration shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration (or such other rules as the parties may agree to in
writing), and otherwise in accordance with principles which would be applied by
a court of law or equity. The determination reached in such arbitration shall be
final and binding on both parties without any right of appeal or further
dispute. Execution of the determination by such arbitration panel may be sought
in any court of competent jurisdiction. The arbitrators shall not be bound by
judicial formalities and may abstain from following the strict rules of evidence
and shall interpret this Agreement as an honorable engagement and not merely as
a legal obligation. Unless otherwise agreed by the parties, any such arbitration
shall take place in a location selected by the Company which is a convenient
forum for such arbitration (taking into account the availability of a sufficient
pool of experienced arbitrators) and not more than 100 miles from the
Executive’s principal place of employment at the Effective Date (or at such
other location as may be agreed upon by the parties), and shall be conducted in
accordance with the Rules of the AAA. In the event of the occurrence of any
proceeding (including the appeal of an arbitration decision) between the Company
or National and the Executive with respect to the subject matter of this
Agreement and the enforcement of rights hereunder, the Company or National shall
reimburse the Executive for all reasonable costs and expenses relating to such
proceeding, including reasonable attorneys’ fees and expenses, regardless of the
final outcome, unless the arbitration panel determines that recovery by the
Executive of all or a part of such fees, costs and expenses would be unjust. In
no event shall the Executive reimburse the Company for any of the costs and
expenses relating to such litigation or other proceeding.
          (c) Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
          (d) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein,
provided, however, that this Agreement is not intended to impair any rights of
the Executive under any prior written agreement, any employee benefit plan of
the Company or a Subsidiary or

17



--------------------------------------------------------------------------------



 



any written policy, program or procedure of the Company or a Subsidiary unless
and to the extent specifically provided herein. No other agreement relating to
the terms of the Executive’s employment by the Company, oral or otherwise, shall
be binding between the parties unless it is in writing and signed by the party
against whom enforcement is sought. There are no promises, representations,
inducements or statements between the parties other than those that are
expressly contained herein. The Executive acknowledges that he is entering into
this Agreement of his own free will and accord, and with no duress, that he has
read this Agreement and that he understands it and its legal consequences.
          (e) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand-delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
          If to the Executive:
at the home address of the Executive noted on the records of the Company
          If to the Company:
[subsidiary corporation]
6363 Main Street
Williamsville, NY 14221
Attention: Corporate Secretary
          If to National:
National Fuel Gas Company
6363 Main Street
Williamsville, NY 14221
Attention: Corporate Secretary
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (f) Source of Payments. All payments to be made hereunder shall be
paid in cash from the general funds of the Company; provided, however, that such
payments shall be reduced by the amount of any payments made to the Executive or
his dependents, beneficiaries or estate from any trust or special or separate
fund established by the Company or National to assure such payments. To the
extent that the Company does not pay any such amount when due, National shall,
or shall cause the Company, to make such payment. The Company or National shall
not be required to establish a special or separate fund or other segregation of
assets to assure such payments, and, if the Company or National shall make any
investments to aid it in meeting its obligations hereunder, the Executive shall
have no right, title or interest whatever in or to any such investments except
as may otherwise be expressly provided in a separate written instrument relating
to

18



--------------------------------------------------------------------------------



 



such investments. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship, between the Company or National and the
Executive or any other person. To the extent that any person acquires a right to
receive payments from the Company or National such right shall be no greater
than the right of an unsecured creditor of the Company or National.
          (g) Tax Withholding;409A. The Company shall withhold from any amounts
payable under this Agreement such Federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation. To the
extent that any payments hereunder are subject to the provisions of Section 409A
of the Code, the Company intends that the amounts payable under this Agreement
shall be administered in compliance with the requirements of that Section.
          (h) Severability; Reformation. In the event that one or more of the
provisions of this Agreement shall become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. In the event that any
of the provisions of any of Section 10 are not enforceable in accordance with
its terms, the Executive and the Company agree that such Section shall be
reformed to make such Section enforceable in a manner which provides the Company
the maximum rights permitted at law.
          (i) Waiver. Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Agreement shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or the Executive’s rights hereunder on any
occasion or series of occasions.
          (j) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
          (k) Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Executive has hereunto set his hand and the
Company has caused this Agreement to be executed in its name on its behalf, and
its corporate seal to be hereunto affixed and attested by its Secretary, all as
of the day and year first above written.

             
 
      [SUBSIDIARY CORPORATION]    
 
           
Attest: /s/
      By:    
 
Secretary
     
 
Title:    
 
           
 
      NATIONAL FUEL GAS COMPANY    
 
           
Attest: /s/
      By:    
 
Secretary
     
 
Title:    
 
           
 
      EXECUTIVE:    
 
           
 
     
 
   

20



--------------------------------------------------------------------------------



 



NATIONAL FUEL GAS COMPANY
AMENDED AND RESTATED
EMPLOYMENT CONTINUATION
AND
NONCOMPETITION AGREEMENT
TABLE OF CONTENTS
Page

         
1. Operation of Agreement
    2  
a. Effective Date
    2  
b. Termination of Employment Following a Potential Change in Control
    2  
 
       
2. Definitions
    2  
a. Change in Control
    2  
b. Potential Change in Control
    3  
 
       
3. Employment Period
    4  
 
       
4. Position and Duties
    4  
 
       
5. Compensation
    4  
a. Base Salary
    4  
b. Annual Bonus
    4  
c. Long-term Incentive Compensation Programs
    4  
d. Benefit Plans
    5  
e. Expenses
    5  
f. Vacation and Fringe Benefits
    5  
g. Indemnification
    5  
 
       
6. Termination
    5  
a. Death, Disability or Retirement
    5  
b. Voluntary Termination
    6  
c. Cause
    6  
d. Good Reason
    6  
e. Notice of Termination
    7  
f. Date of Termination
    7  
 
       
7. Obligations of the Company upon Termination
    8  
a. Death or Disability
    8  
b. Cause and Voluntary Termination
    8  
c. Termination by the Company other than for Cause and Termination by the
Executive for Good Reason
    8  
i. Severance Benefits
    8  
ii. Continuation of Welfare Benefits
    9  

21



--------------------------------------------------------------------------------



 



Page

         
iii. Qualification for Early Retirement
    9  
d. Discharge of the Company’s Obligations
    10  
e. Limit on Payments by the Company
    11  
i. Application of Section 7(e)
    11  
ii. Calculation of Benefits
    11  
iii. Imposition of Payment Cap
    11  
iv. Application of Section 280G
    12  
v. Applicable Tax Rates
    12  
vi. Adjustments in Respect of the Payment Cap
    13  
f. If Termination of Employment Occurs After the Executive Has Reached Age 62
    14  
 
       
8. Non-exclusivity of Rights
    14  
 
       
9. No Offset
    14  
 
       
10. Non-Competition and Non-Solicitation
    14  
a. Noncompete
    14  
b. Non-Solicitation of Employees
    15  
c. Confidential Information
    15  
d. Non-disparagement
    15  
e. Company Property
    16  
f. Additional Payment
    16  
 
       
11. Injunctive Relief and Other Remedies with Respect to Covenants
    16  
 
       
12. Successors
    16  
 
       
13. Miscellaneous
    17  
a. Applicable Law
    17  
b. Arbitration
    17  
c. Amendments
    17  
d. Entire Agreement
    17  
e. Notices
    18  
f. Source of Payments
    18  
g. Tax Withholding
    19  
h. Severability; Reformation
    19  
i. Waiver
    19  
j. Counterparts
    19  
k. Captions
    19  
 
       
Signature Page
    20  

22